Opinion by
White, P. J.
§ 191. Certiorari; sufficient petition for; plea of privilege to be sued in county of residence; case stated. A motion to dismiss appellant’s petition for certiorari, upon the ground that said “petition shows no sufficient cause for the writ, and fails to show want of jurisdiction in the court below, or a valid defense by petitioner, or that injustice has been done him,” was sustained. “In order to constitute sufficient cause ” in a petition for certiorari, “'the facts stated must show, either that the justice of the peace had not jurisdiction, or that injustice was done to the applicant by the final determination of the suit or proceeding, and that such injustice was not caused by his own inexcusable neglect.” [R. S. art. 303.] The main ground alleged in the petition in this case is, that the justice’s court had no jurisdiction of the person of the applicant, because said applicant resided in a dif*234ferent county and precinct than that in which the suit was instituted. He pleaded his privilege to be sued in the county of his residence in the justice’s court, which, plea was by said court overruled. Said plea was in duo form and sufficient, and was sustained by the evidence, as is shown in the petition for the certiorari. It is clearly shown in the petition for certiorari that the justice’s court had no jurisdiction of the person of appellant, and in all respects said petition was sufficient, and the court erred in dismissing it.
November 24, 1886.
Reversed 'and remanded.